Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kidwell et al (US 5,384,265) in view of Cook et al (US 6,730,230) and Mayes (Biomolecular Sensors, 2002, pages 65-70). 
Kidwell et al disclose catalytically active colloidal metal particles that are capable of being labeled with a protein or biomolecule, should not coagulate while in solution, and catalyze a colorimetric or chemiluminescent reaction. The metal particles are made of silver (Ag), platinum (Pt) or palladium (Pd) (col. 4, lines 45-57). The biomolecule can 
Methods for making the metal particles and methods for developing the metal particles are also disclosed. Biomolecules bonded to the metal particles may be used directly after their preparation and while in an aqueous suspension (col. 7, lines 15-17). Examples 1 and 3 teach methods for making Pt particles by reduction with glutaric dialdehyde (i.e. glutaraldehyde). The resulting metal particles are removed from excess reducing agent by dialysis, oxidation with hydrogen peroxide, column chromatography, and precipitation with washing. Protein/biomolecule are added to the metal particles and adsorb non-specifically to the metal particles (Col. 6, lines 33-55, and col. 12, lines 47-48). In use, the metal particles can be developed by contact with a solution of N,N-diethylphenylenediamine, chloronapthol, and hydrogen peroxide which produces a blue precipitate (col. 13, line 60, to col. 14, line 10). 
Kidwell et al differ from the instant invention in failing to teach stabilization of the bonds between glutaraldehyde on the metal particles and biomolecules by reduction with sodium borohydride. 
Cook et al disclose metallic and non-metallic particles attached to biomolecules, such as antibodies (monoclonal or polyclonal) for use in methods to bind or separate or remove target pathogens from biological fluid samples. The biomolecules can be attached to the particles by covalent bonding with a coupling reagent, such as glutaraldehyde (cols. 6-8). Example 1 shows nickel particles treated with glutaraldehyde and then contacted with monoclonal antibodies. Bonds between the glutaraldehyde on the nickel particles and antibodies are reduced with sodium borohydride (cols. 12-13). 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to treat the biomolecule bound metallic particles of Kidwell et al with sodium . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2010/0021954 teaches immobilization of proteins to a solid support by use of an aldehyde reactive group that reacts with amino groups on the protein. Reaction of an aldehyde with the amino group of the protein forms a reversible Schiff base which can is easily broken down by equilibrium dynamics. A reducing agent such as sodium borohydride can be used in a reduction to convert the labile Schiff base to a stable secondary or tertiary amine linkage for an efficient and stable protein immobilization (see paragraph [0084]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



4/10/2021